UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7768



CHARLES CARD,

                                            Plaintiff - Appellant,

          versus


DISTRICT OF COLUMBIA DEPARTMENT OF CORREC-
TIONS; ODIE WASHINGTON, Director, DC Depart-
ment of Corrections; HULON L. WILLIS, Contract
Monitor for DC Department of Corrections;
COMMONWEALTH OF VIRGINIA; RONALD ANGELONE,
Director for Department of Corrections, Vir-
ginia; RUFUS FLEMING; EDDIE PEARSON, Chief
Warden, Virginia Department of Corrections;
DAVID B. EVERETT, Assistant Warden, Virginia
Department of Corrections; JAMILLA F. BURNEY;
HOUSTON SHIFLETT, Segregation Unit Manager,
Virginia Department of Corrections; IVAN T.
GILMORE, Major, Virginia Department of Correc-
tions; KENNETH TURNER, Lieutenant, Virginia
Department of Corrections; SERGEANT BULLOCK,
Virginia Department of Corrections; LARRY
WYCHE,   Sergeant,   Virginia  Department   of
Corrections; MARVIN TRISVAN, Sergeant, Vir-
ginia Department of Corrections; R. ARFT,
Sergeant, Virginia Department of Corrections;
M. BROWN, Sergeant, Virginia Department of
Corrections; W. SKINNER, Sergeant, Virginia
Department of Corrections; CORRECTIONAL OFFI-
CER HAWES, Virginia Department of Corrections;
C. SCOTT, Correctional Officer, Virginia
Department of Corrections; ELLESWORTH C.
MURRAY, Institutional Investigator, Virginia
Department of Corrections; J. K. VAUGHAN, SR.,
Disciplinary Hearing Officer, Virginia Depart
ment of Corrections; ANTHONY WILLIAMS, Mayor
of District of Columbia; MARGARET MOORE,
Former Director, DC Department Of Corrections;
CALVIN EDWARDS; ADRIENNE POTEAT, Temporary
Acting Director, DC Department of Corrections,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-631-2)


Submitted:   March 8, 2001               Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Card, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Charles Card appeals from a district court order dismissing

without prejudice his complaint alleging civil rights violations

under 42 U.S.C.A. § 1983 (West 1994 & Supp. 2000).   The court dis-

missed Card’s complaint because he failed to pay his filing fee as

directed or properly certify that he could not pay such a fee.

Because Card may proceed with this action in the district court by

amending his complaint to provide the information requested by the

court, his appeal is interlocutory and not subject to appellate

review.   See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).

     Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 3